
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 271
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2009
			Mr. Hastings of
			 Florida (for himself, Mrs.
			 Christensen, Ms. Lee of
			 California, Mr. Wexler,
			 Mr. McGovern,
			 Ms. Corrine Brown of Florida,
			 Mr. Conyers,
			 Mr. Courtney,
			 Ms. Castor of Florida,
			 Mr. Grijalva,
			 Ms. Kaptur,
			 Mr. Meeks of New York,
			 Mr. Welch, and
			 Mr. Frank of Massachusetts) submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Financial Services,
			 Ways and Means, and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the need to support the
		  development and enforcement of a well-informed national long-term care strategy
		  to solve the problems of cost, quality, and access to long-term care in the
		  home and community, and the imperativeness of including long-term care in the
		  comprehensive health care reform agenda.
	
	
		Whereas well over 9.4 million adults receive long-term
			 care in the United States;
		Whereas long-term care refers to a broad range and network
			 of health and social services that are used by persons who cannot care for
			 themselves because of a physical, cognitive, or mental disability, or a
			 combination thereof;
		Whereas long-term care may involve assisting an individual
			 with dressing, bathing, transportation, and medication management or
			 therapeutic and medical services;
		Whereas 80 percent of long-term care now occurs in the
			 home and is accompanied by community services such as Adult Day Care Programs,
			 home-delivered meals programs, mental health services, and training programs
			 for family caregivers;
		Whereas many informal caregivers are in the
			 sandwich generation, which are middle-age people who are
			 simultaneously caring for children and older family members;
		Whereas family caregivers sometimes endure emotional and
			 physical stress, and make significant financial and career sacrifices to
			 provide long-term care;
		Whereas the vast majority of the sandwich
			 generation and caregivers of all ages are women;
		Whereas most long-term care health workers are also
			 women;
		Whereas home health aides are largely low-income women of
			 color with families, and perform a variety of medical and personal services
			 that are vital to long-term care;
		Whereas home health aides are not subject to national
			 standards or covered by the Fair Labor Standards Act, which contributes to
			 variations in competency, education, and staff shortages;
		Whereas the number of people who are in need of long-term
			 care is expected to grow due to the Nation’s large aging population, longer
			 life spans among the chronically ill and disabled, and higher incidence of
			 acquired disabilities from unmanaged conditions such as heart and respiratory
			 disease, obesity, stroke, and diabetes;
		Whereas there is a serious lack of long-term care
			 facilities and services for people with mental disabilities;
		Whereas, although long-term homecare plays a strong role
			 in the way that care is received and provided, there has never been a
			 comprehensive national plan for long-term care, particularly regarding homecare
			 and community services;
		Whereas the last time that Congress comprehensively
			 reviewed policy options for long-term care reform was nearly two decades ago,
			 under the United States Bipartisan Commission on Comprehensive Health
			 Care;
		Whereas more information is needed about the use and need
			 for long-term care services, especially among children and people residing in
			 rural areas;
		Whereas the limited data on the use and need for long-term
			 care hinders the development of a targeted strategy to address the disparities
			 in routine access to quality long-term care in the home and surrounding
			 community;
		Whereas a significant portion of formal long-term care
			 costs are financed with personal funds;
		Whereas this method of payment potentially poses economic
			 burdens that can result in financial ruin, including medical bankruptcy;
		Whereas the largest public payer for long-term care is
			 Medicaid, which allows States to enforce strict requirements for eligibility,
			 and discourages some Medicaid recipients from acquiring a higher income for
			 fear of losing Medicaid benefits;
		Whereas although most prefer to receive long-term care in
			 their homes and communities, the majority of Medicaid long-term care
			 expenditures finance institutional care;
		Whereas mentally and physically disabled persons who
			 require long-term care are more likely to be poor than people who are not
			 disabled;
		Whereas income typically decreases after
			 retirement;
		Whereas people 85 and older have the highest probability
			 of being low income among the elderly, and the highest probability of requiring
			 long-term care services;
		Whereas these financial realities make it difficult for
			 patients to pay for long-term care or purchase long-term care insurance;
		Whereas persons who buy long-term care insurance are more
			 likely to have an above-average income;
		Whereas there remains a severe lack of national standards
			 in quality and certification in many facets of long-term care, particularly
			 homecare and community services; and
		Whereas there is no national standard for adult day care,
			 a community service that is used by people who have mental disabilities, or who
			 have physical disabilities from conditions such as HIV/AIDS, respiratory
			 disease, and stroke: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commits to integrating long-term care,
			 particularly as it relates to homecare and community services, into a
			 comprehensive health care reform agenda because of its important role in the
			 present and future success of the United States health care system;
			(2)regards preventative health and the
			 management of chronic disease as essential components in decreasing the future
			 dependence on long-term care by preventing conditions, such as heart and
			 respiratory disease, diabetes, HIV/AIDS, stroke, and obesity, from becoming
			 permanently debilitating or disabling;
			(3)recognizes the need to collaborate with
			 local, State, and Federal health care entities to improve working conditions
			 and training for home health aides, a profession that is a crucial part of
			 long-term care with the intention of lowering turnover rates, staff shortages,
			 patient abuse, and raising the standard of care;
			(4)recognizes the need to adequately fund and
			 support existing technologies, entities, and initiatives that assist informal
			 care givers, and help maintain and improve long-term health services for the
			 disabled and elderly, such as the Older Americans Act of 1965 (Public Law
			 89–73), Social Services Block Grants, and the Department of Housing and Urban
			 Development programs;
			(5)recognizes that Medicaid and
			 out-of-pocket-spending, the dominate methods for financing long-term care,
			 exclude countless persons from receiving health care service which can lead to
			 more costly and invasive medical interventions, and that alternative payment
			 options should be widely available and more accessible; and
			(6)commits to aiding relevant parties in
			 composing, executing, and enforcing a well-informed national strategy for
			 long-term care that will address geographic and economic disparities that limit
			 access to care, expand long-term health services, and streamline quality
			 measures.
			
